******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
PAUL GREENAN v. SUZANNE GREENAN
           (AC 34320)
           Beach, Robinson and Sheldon, Js.*
Argued December 9, 2013—officially released May 20, 2014
   (Appeal from Superior Court, judicial district of
    Stamford-Norwalk, Calmar, J. [motion to seal,
  judgment]; Emons, J. [motion to seal, motion for
                 attorney’s fees].)
  David V. DeRosa, with whom were Paul Greenan
and, on the brief, Austin B. Johns, for the appellant
(plaintiff).
  Norman A. Roberts II, for the appellee (defendant).
   Karen L. Dowd, with whom, on the brief, was Melissa
J. Needle, for the minor children.
                          Opinion

   BEACH, J. In this marital dissolution action, the plain-
tiff, Paul Greenan, challenges certain orders entered by
the trial court in the course of the proceedings dissolv-
ing his marriage to the defendant, Suzanne Greenan.
The plaintiff claims that the court erred in (1) denying
his motion to seal the trial court’s memorandum of
decision, (2) mentioning his erased arrest record in its
decision and improperly drawing an adverse inference
from his assertion of the fifth amendment privilege
against self-incrimination, (3) declining to award him
alimony, (4) finding him to be in contempt of the court’s
automatic orders pursuant to Practice Book § 25-5, (5)
ordering the parties to pay the fees submitted by the
attorney for the parties’ two minor children and by the
children’s guardian ad litem, and (6) entering certain
orders regarding his 529 college savings plan account.
We affirm the judgment of the trial court.
                             I
   The plaintiff first claims that the court erred in deny-
ing his request to issue a sealed memorandum of deci-
sion.1 We disagree.
   The following facts and procedural history are rele-
vant to our resolution of this claim. In September, 2011,
the plaintiff filed a motion to seal, among other things,
any written decisions concerning any sensitive and/or
personal information about the parties and their chil-
dren. The court denied this motion. On November 30,
2011, the plaintiff filed a second motion to seal the
memorandum of decision.2 At a hearing on January 17,
2012, the court, Calmar, J., stated that the ‘‘decision is
something that can be generally handled with some
sensitivity.’’ The next day, on January 18, 2012, the court
issued an unsealed memorandum of decision in which
it rendered judgment dissolving the parties’ marriage.
The plaintiff filed this appeal on February 7, 2012. On
August 30, 2012, the court filed a corrected memoran-
dum of decision; the court noted that the corrected
decision incorporated clarifications requested in the
plaintiff’s August 10, 2012 motion for articulation. The
opinion did not further explain the court’s reasons for
denying the motion to seal.
   During the pendency of this appeal, on September
26, 2012, the court, Emons, J., heard argument on the
plaintiff’s November 30, 2011 motion to seal. The plain-
tiff’s attorney requested that the entire memorandum
of decision be sealed. The court denied the motion. In
a January 14, 2013 articulation, the court, Emons, J.,
explained that it denied the plaintiff’s November 30,
2011 motion to seal because ‘‘the plaintiff offered and/
or furnished no new reasons to alter Judge Calmar’s two
(or more) rulings and/or decisions that are presently on
appeal. The motion was not properly before this court.’’
  ‘‘We review a trial court’s decision granting or deny-
ing a motion to seal to determine whether, in making
the decision, the court abused its discretion. . . .
Inherent . . . in the concept of judicial discretion is the
idea of choice and a determination between competing
considerations. . . . When reviewing a trial court’s
exercise of the legal discretion vested in it, our review
is limited to whether the trial court correctly applied
the law and reasonably could have concluded as it did.’’
(Citations omitted; internal quotation marks omitted.)
Vargas v. Doe, 96 Conn. App. 399, 408–409, 900 A.2d
525, cert. denied, 280 Conn. 923, 908 A.2d 546 (2006).
   ‘‘The presumption of openness of court proceedings
. . . is a fundamental principle of our judicial system.
. . . This policy of openness is not to be abridged
lightly. In fact, the legislature has provided for very few
instances in which it has determined that, as a matter of
course, certain privacy concerns outweigh the public’s
interest in open judicial proceedings.’’ (Citation omit-
ted; internal quotation marks omitted.) Id., 406. The
legislature, however, statutorily permits closed hear-
ings and sealing of records in ‘‘family relations matters’’3
where ‘‘the welfare of any children involved or the
nature of the case so requires. . . .’’ General Statutes
§ 46b-11.4
   The plaintiff argues that the ‘‘children’s interest in
avoiding stigmatization and permanent psychological
harm from the highly charged information revealed in
the [memorandum of decision] overrides any public
interest.’’ He argues that the personal family details
included in the memorandum of decision require that
it be sealed.
   ‘‘[The public] policy of openness is not to be abridged
lightly.’’ (Internal quotation marks omitted.) Vargas v.
Doe, supra, 96 Conn. App. 406; see also Practice Book
§ 25-59A (a) (‘‘[e]xcept as otherwise provided by law,
there shall be a presumption that documents filed with
the court shall be available to the public’’). We have
carefully reviewed the materials in question and decline
to hold that the court abused its discretion in implicitly
finding that the privacy interests in the case did not
outweigh the presumption of openness and, thus, the
court did not improperly deny the motion to seal.
                             II
   The plaintiff next claims that the court erred in (1)
mentioning his erased arrest record in its memorandum
of decision and (2) improperly drawing an adverse infer-
ence from his assertion of his rights and privileges under
the fifth amendment. We disagree.
  General Statutes § 54-142a (e) (3) provides that ‘‘[a]ny
person who shall have been the subject of such an
erasure shall be deemed to have never been arrested
within the meaning of the general statutes with respect
to the proceedings so erased and may so swear under
oath.’’ ‘‘[Section] 54-142a refers by its terms to records
of criminal proceedings, mandating in subsection (a)
the erasure of all police and court records and records
of any state’s attorney pertaining to charges which have
been dismissed, and prohibiting in subsection (e) the
disclosure of the contents of those records by judicial
or law enforcement personnel. There is no reference
in the statute to disclosures by private parties or to
matters extraneous to the records themselves. . . .
[T]he [purpose of the] erasure statute . . . is to protect
innocent persons from the harmful consequences of a
criminal charge which is subsequently dismissed. . . .
Prohibiting the subsequent use of records of [a] prior
arrest [that has been erased under § 54-142a] and court
proceedings adequately fulfills this purpose by insulat-
ing such an individual from the consequences of the
prior prosecution. The statute does not and cannot insu-
late [an individual] from the consequences of his [or her]
prior actions.’’ (Citations omitted; emphasis omitted;
internal quotation marks omitted.) State v. Morowitz,
200 Conn. 440, 449–51, 512 A.2d 175 (1986).
                             A
  In its January 18, 2012 memorandum of decision, the
court mentioned that the plaintiff had been arrested
on February 8, 2010, on drug related charges, that the
resultant criminal case was resolved by way of a court-
ordered diversionary program and that the plaintiff
reported that these charges had been erased pursuant
to § 54-142a (e) (3).
   The plaintiff’s claim requires us to review the applica-
bility of a statutory provision to the present case and,
thus, our review is plenary. See Perry v. Perry, 130
Conn. App. 720, 724, 24 A.3d 1269 (2011).
   The plaintiff argues that the decision in the dissolu-
tion case was issued ‘‘in contravention of the erasure
statute’’ and ‘‘created a new public record of the plain-
tiff’s erased arrest after the plaintiff had successfully
completed a diversionary program.’’ Evidence was
admitted at trial to support the court’s findings regard-
ing the plaintiff’s arrest. The plaintiff has not established
that this evidence was admitted in contravention of
§ 54-142a, or, in other words, that the evidence support-
ing the court’s finding constituted ‘‘records’’ within the
reach of § 54-142a. The erased records themselves were
not admitted into evidence. The plaintiff testified on
direct examination that he was arrested and that, as a
result,5 his visitation with his children became super-
vised and his employment was terminated. The plain-
tiff’s testimony about his arrest was based on his
recollection, independent of erased records and, thus,
was not within the scope of § 54-142a. See, e.g., State
v. Morowitz, supra, 200 Conn. 440 (§ 54-142a not bar to
victim’s testimony regarding memory of assault, which
was based on personal knowledge independent of
erased records); see also Rado v. Board of Education,
216 Conn. 541, 550–52, 583 A.2d 102 (1990) (§ 54-142a
did not bar testimony regarding observation of events
where witnesses did not use any record subject to era-
sure in testifying).
   The plaintiff’s attorney introduced further evidence
of his arrest. The plaintiff’s attorney elicited testimony
on direct examination from Dr. Eric Frazer, the court-
appointed evaluator, regarding the plaintiff’s arrest and
drug related involvement in the context of their effect
on supervised visitation and his reputation at his chil-
dren’s school. The plaintiff’s attorney also entered into
evidence Frazer’s custody evaluation, which referred
to statements the plaintiff made regarding his arrest.
Furthermore, the plaintiff’s attorney referenced the
plaintiff’s arrest during closing argument. The plaintiff
cannot now complain that the court found facts in its
opinion regarding his arrest, which facts are supported
by his testimony and other evidence submitted by his
attorney.
                            B
   On direct examination, the plaintiff testified as to his
arrest. On cross-examination, the plaintiff was asked,
‘‘[w]here were you on the evening of February 8, 2010,’’6
and was further questioned regarding the details of
that night. The plaintiff invoked the fifth amendment
in response to these questions. The defendant’s attorney
questioned the applicability of the fifth amendment due
to the fact that the criminal case stemming from those
charges had been disposed of and records relating to
it erased. In its August 30, 2012 decision, the court noted
that the plaintiff was cross-examined at trial regarding
the events leading up to the arrest, and regarding drug
use generally, and that he invoked his fifth amendment
privilege. The court stated that it drew a negative infer-
ence from the plaintiff’s refusal to testify concerning
the February, 2010 incident.
   Despite being able to testify lawfully that he had
never been arrested; see General Statutes § 54-142a (e)
(3); the plaintiff testified about his arrest on direct
examination. On cross-examination, the defendant’s
attorney did not ask if the plaintiff had been arrested,
but rather sought to elicit information regarding his
actions on the night of the arrest. Although the erasure
statute protects persons from the harmful conse-
quences of criminal charges that are subsequently dis-
missed, it does not insulate an individual from the
consequences of his or her prior actions. State v. Moro-
witz, supra, 200 Conn. 451.
   The court did not err in drawing an adverse inference
from the plaintiff’s refusal to testify as to the events of
February 8, 2010, because such adverse inferences are
permitted in civil actions.7 ‘‘The fifth amendment privi-
lege against self-incrimination not only protects the
individual against being involuntarily called as a witness
against himself in a criminal prosecution but also privi-
leges him not to answer official questions put to him
in any other proceeding, civil or criminal, formal or
informal, where the answers might incriminate him in
future criminal proceedings. . . . The privilege does
not, however, forbid the drawing of adverse inferences
against parties to civil actions8 when they refuse to
testify in response to probative evidence offered against
them. The prevailing rule is that the fifth amendment
does not preclude the inference where the privilege is
claimed by a party to a civil cause.’’ (Citation omitted;
emphasis omitted; footnote added; internal quotation
marks omitted.) Olin Corp. v. Castells, 180 Conn. 49,
53, 428 A.2d 319 (1980). There also was other evidence
from which the court could have concluded that the
plaintiff had been involved in drug use.9 It was not
error for the court to draw an adverse inference about
substance abuse from the plaintiff’s refusal to testify
on that subject and to rely on that adverse inference
in crafting its orders.
                            III
   The plaintiff next claims that the court erred in declin-
ing to award him alimony. He argues that the court,
Calmar, J., abused its discretion in determining ‘‘with-
out any explanation’’ that the plaintiff was not to receive
alimony in light of the fact that Judge Shay had pre-
viously ordered an increase in a pendente lite alimony
award to the plaintiff. We disagree.
   In April, 2009, the court, Shay, J., granted the plain-
tiff’s motion for alimony and child support pendente
lite, and ordered the defendant to pay the plaintiff unal-
located alimony and child support in the amount of
$1500 per month. In its April, 2011 decision on motions
to modify filed by the parties, the court, Shay, J., deter-
mined that there had been a substantial change in cir-
cumstances and ordered that the defendant pay the
plaintiff $4000 per month in unallocated alimony and
child support.
   In its August 30, 2012 decision, the court did not
award alimony to either party. The court found that the
plaintiff intentionally and wilfully violated the auto-
matic orders required under Practice Book § 25-5 by
depleting assets that otherwise would have been avail-
able for distribution; the court stated that, rather than
issue a specific order to restore the funds, it took the
plaintiff’s actions into consideration when fashioning
its orders. The court noted that it ‘‘carefully considered’’
the statutory criteria in General Statutes § 46b-8210
regarding the awarding of alimony and decided not to
issue an award of periodic alimony to either party. The
court stated that ‘‘[s]pecifically, but by no means exclu-
sively, the court considered the causes of the break-
down, the plaintiff’s pre- and postseparation behaviors
and actions, the plaintiff’s passive aggressive personal-
ity and confrontational approach, the custodial arrange-
ments, the plaintiff’s dissipation of the estate, and the
abilities and needs of the parties in fashioning the equi-
table distribution of the available resources.’’
   In Wolk v. Wolk, 191 Conn. 328, 464 A.2d 780 (1983),
our Supreme Court adjudicated a claim similar to the
one presented in the present case. The court stated:
‘‘The claim that the court erroneously disturbed alimony
pendente lite orders without a clear basis for doing
so appears to misunderstand the difference between
temporary orders prior to the dissolution of a marriage
and final orders at the time of the dissolution of a
marriage. The purpose of an award of alimony and
support pendente lite is to provide [a party with support
during the pendency of the dissolution action].11 The
final orders of alimony and support granted at the time
of the dissolution necessarily address the long term
conditions under which the reorganization of the family
is to take place and include distribution of assets such
as the family home and other significant assets. Since
the purposes of pendente lite awards and final orders
are different, there is no requirement that the court
give any reason for changing the pendente lite orders.’’
(Citation omitted; footnote added; internal quotation
marks omitted.) Id., 330–31. The court did not err in
declining expressly to discuss the reasons for changing
the pendente lite orders.
   The trial court has broad discretion in its award of
alimony. See McMellon v. McMellon, 116 Conn. App.
393, 397, 976 A.2d 1 (so long as trial court considers
all statutory criteria, it may exercise broad discretion
in awarding alimony), cert. denied, 293 Conn. 926, 980
A.2d 911 (2009). The court specifically stated that it
considered the statutory factors set forth in § 46b-82.
After reviewing the record, we are not persuaded that
the court abused its discretion in its award of alimony.
                           IV
  The plaintiff next claims that the court erred in find-
ing him to be in contempt of the court’s automatic
orders pursuant to Practice Book § 25-5. We disagree.
   ‘‘The abuse of discretion standard applies to a trial
court’s decision on a motion for contempt. . . . A find-
ing of contempt is a question of fact, and our standard
of review is to determine whether the court abused its
discretion in [finding] that the actions or inactions of
the [party] were in contempt of a court order. . . . To
constitute contempt, a party’s conduct must be wilful.
. . . Noncompliance alone will not support a judgment
of contempt.’’ (Internal quotation marks omitted.)
Traystman v. Traystman, 141 Conn. App. 789, 799, 62
A.3d 1149 (2013).
  Practice Book § 25-5 provides in relevant part: ‘‘The
following automatic orders shall apply to both parties,
with service of the automatic orders to be made with
service of process of a complaint for dissolution of
marriage . . . . (b) (1) Neither party shall sell, trans-
fer, exchange, assign, remove, or in any way dispose
of, without the consent of the other party in writing,
or an order of a judicial authority, any property, except
in the usual course of business or for customary and
usual household expenses or for reasonable attorney’s
fees in connection with this action. . . . (5) Neither
party shall incur unreasonable debts hereafter, includ-
ing, but not limited to, further borrowing against any
credit line secured by the family residence, further
encumbrancing of any assets, or unreasonably using
credit cards or cash advances against credit cards.
. . .’’
   The court noted that the defendant claimed in her
motion for contempt that the plaintiff, ‘‘without the
knowledge or consent of the defendant, and in violation
of the automatic orders: (1) drew on the credit lines
secured by the [parties’] investment property [on Mary-
anne Lane] in Stamford and expended all of those funds
in the approximate amount of $420,000; (2) borrowed
approximately $400,000 from his mother since the com-
mencement of the dissolution action; (3) expended
approximately $80,000 to make improvements to the
Maryanne Lane property, which improvements were
not made in the usual course of business or for custom-
ary and usual household expenses; (4) expended over
$400,000 to pay legal fees since the commencement of
the action; and (5) withdrew over $50,000 from his
retirement accounts and converted one of his retire-
ment accounts from a traditional IRA account to a Roth
IRA account, incurring a significant tax expense.’’ The
court stated that, in sum, the defendant alleged that
‘‘the plaintiff transformed his family estate, which had
no debt and $1.5 million in equity in real estate, into
an estate with $1.5 million in mortgage obligations and
little equity.’’
  The plaintiff argued before the trial court that ‘‘he
did not violate the automatic orders because he drew
down $420,000 on the property [on Maryanne Lane],
borrowed $400,000 from his mother and withdrew over
$50,000 from his retirement accounts to make $80,000
worth of necessary repairs to the property [on Mary-
anne Lane], pay necessary legal fees and cover his living
expenses.’’ The court rejected the plaintiff’s argument.
The court stated, ‘‘Although extra expenses were neces-
sary to establish the plaintiff’s separate housing and
secure legal representation, the plaintiff, without the
knowledge or consent of the defendant, mortgaged
assets, took out loans and converted assets, all the while
exercising little restraint over his spending and acting
with a sense of entitlement. . . . The court finds the
plaintiff intentionally and wilfully violated the auto-
matic orders, and his unilateral expenditures depleted
assets that would have otherwise been available for
distribution. The court finds the plaintiff in wilful con-
tempt of court. Rather than issue a specific order to
restore the funds at this time, the court has taken the
plaintiff’s self-help into consideration in fashioning its
orders.’’ (Citations omitted.)
  The plaintiff argues that the court erred in finding
him in contempt of the automatic orders because there
was no evidence that he expended funds on anything
other than legal fees, modest living expenses and emer-
gency property repairs. We disagree.
   The court found that, although some degree of extra
expense was necessary to establish the plaintiff’s sepa-
rate housing and secure legal representation, the plain-
tiff, without the knowledge or consent of the defendant,
mortgaged assets, took out loans and converted assets,
exercising little or no restraint on his spending. Such
spending reasonably could be found to be beyond the
usual course of business or ‘‘for customary and usual
household expenses’’ and assets were undisputedly
encumbered. For example, the plaintiff himself testified
that approximately $80,000 was spent for repairs to the
Maryanne Lane property, including fixing the founda-
tion, removing walls to fix the foundation, repairing
electrical problems found as a result of removing the
walls, and cutting the foundation in order to install
larger windows downstairs. He further testified to tak-
ing out a $420,000 equity line of credit on the Maryanne
Lane property; borrowing $400,000 from his family and
expending over $400,000 in legal fees. The court reason-
ably could have determined that the plaintiff wilfully
violated the automatic orders without the defendant’s
knowledge or permission of the court. The court did
not abuse its discretion in concluding that the plaintiff
violated the automatic orders.
                            V
   The plaintiff next claims that the court erred in order-
ing the parties to pay the fees submitted by the attorney
for the minor children and by the guardian ad litem.
The plaintiff argues that the fees were unreasonable in
light of counsels’ level of diligence in representing the
interests of the parties’ minor children and the absence
of an evidentiary hearing with respect to the reasonable-
ness of their fees. We are not persuaded.
   The court ordered that the parties each pay one-half
of the outstanding fees and costs to the attorney for
the minor children and to the guardian ad litem. The
court determined that the attorney for the minor chil-
dren was owed $74,131.68 as of November 30, 2011,
and the guardian ad litem was owed $52,683.73 as of
November 29, 2011. The court stated that it had
reviewed the affidavits regarding fees submitted by the
attorney for the minor children and by the guardian ad
litem and found them ‘‘fair and reasonable under the
circumstances of this difficult and lengthy case.’’
   ‘‘The court may order either party to pay the fees for
[a] guardian ad litem [and the attorney for the minor
children] pursuant to General Statutes § 46b-62, and
how such expenses will be paid is within the court’s
discretion. . . . An abuse of discretion in granting
[guardian ad litem] fees will be found only if [an appel-
late court] determines that the trial court could not
reasonably have concluded as it did. . . . In determin-
ing whether a trial court has abused its broad discretion
in domestic relations matters, we allow every reason-
able presumption in favor of the correctness of its
action. . . .
   ‘‘The statutory authority for the award of fees for a
court-appointed guardian ad litem is found in § 46b-62.
. . . Section 46b-62 provides in relevant part: If, in any
proceeding under this chapter . . . the court appoints
an attorney for a minor child, the court may order the
father, mother or an intervening party, individually or
in any combination, to pay the reasonable fees of the
attorney. . . . The order for payment of [guardian ad
litem] fees under General Statutes § 46b-62 requires
consideration of the financial resources of both parties
and the criteria set forth in General Statutes § 46b-82.
. . . Section 46b-82 instructs the court to consider,
inter alia, the age, health, station, occupation, amount
and sources of income, vocational skills, employability,
estate and needs of each of the parties . . . . Although
the trial court is not required to find expressly on each
of the § 46b-82 factors, it must have sufficient evidence
to support each factor.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) Lamacchia
v. Chilinsky, 79 Conn. App. 372, 374–76, 830 A.2d 329
(2003), cert. denied, 271 Conn. 942, 861 A.2d 514
(2004).12
  ‘‘[Trial] courts have a general knowledge of what
would be reasonable compensation for services which
are fairly stated and described. . . . Because of this
general knowledge, [t]he court [is] in a position to evalu-
ate the complexity of the issues presented and the skill
with which counsel had dealt with these issues. . . .
While the decision as to the liability for payment of
such fees can be made in the absence of any evidence
of the cost of the work performed . . . the dollar
amount of such an award must be determined to be
reasonable after an appropriate evidentiary showing.’’
(Citations omitted; internal quotation marks omitted.)
Rubenstein v. Rubenstein, 107 Conn. App. 488, 503,
945 A.2d 1043, cert. denied, 289 Conn. 948, 960 A.2d
1037 (2008).
  We are constrained by our standard of review, which
dictates that a court has broad discretion in such mat-
ters and that, in the absence of an abuse of discretion,
we defer to the judgment of the trial court, which is in
a better position than we are to assess the entire sce-
nario. In this case, the guardian ad litem and attorney
for the minor children presented evidence from which
the court could have determined the amount of the
fees and the reasonableness of the fees. See Hartford
Electric Light Co. v. Tucker, 183 Conn. 85, 91–92, 438
A.2d 828 (procedural due process requirements satis-
fied when party opposing reasonableness of attorney’s
fees is afforded opportunity to present evidence and
cross-examine opposing parties’ witnesses on question
of reasonableness), cert. denied, 454 U.S. 837, 102 S.
Ct. 143, 70 L. Ed. 2d 118 (1981).13 Attorney Eric J. Broder,
the guardian ad litem for the parties’ children, testified
as to the complexity of the case, the services he ren-
dered and the resulting amount of his outstanding bill.
He testified that in the approximately two years
between the time of his appointment as guardian ad
litem and the time of trial, he had interacted with the
children and had met with the plaintiff ‘‘many’’ times.
He noted the ways in which he kept up with the progress
of the case and explained that he did not have extensive
meetings with the children because ‘‘they don’t want
to see me.’’ He testified that he had attended almost
every court proceeding. His affidavit regarding fees was
entered into evidence as a full exhibit. He testified that
he billed at $500 per hour and that his total charges
had amounted to approximately $142,575 through the
previous day of trial, October 27, 2011. On November
3, 2011, he testified that he had provided an affidavit
of fees and that the updated balance still outstanding
was ‘‘just under’’ $53,000. He further testified that, as the
proceedings progressed, ‘‘an overwhelming majority’’ of
his time was spent on issues related to the plaintiff.
   Melissa J. Needle, the attorney who represented the
minor children during the eleven day trial, also submit-
ted an affidavit regarding her fees.14 On the first day of
trial, much of the plaintiff’s testimony was related to
his motion to remove Needle as the attorney for the
minor children. In her closing argument to the court,
Needle noted that ‘‘this has been a very difficult case.
It’s been going for almost three years . . . .’’ She
detailed her involvement in the case, including meetings
with counsel, reviewing Frazer’s reports, reviewing
e-mails between the parties’ attorneys, dealing with cor-
respondence, pleadings, court transcripts, financial affi-
davits, attendance at ‘‘numerous’’ pendente lite
hearings, and spending some time with the minor
children.
  The plaintiff has not specifically attacked any individ-
ual item included in the lists of hours and rates submit-
ted by Needle and Broder in their affidavits. Rather,
his claim centers on their level of diligence and their
conduct during the case. On the first day of trial, the
court denied the plaintiff’s motion to remove Needle
as the attorney for the minor children. As noted, Broder
and Needle both provided affidavits regarding fees and
both described to the court, either in testimony or in
closing argument, their involvement in the case. The
court determined that the fees submitted by the guard-
ian ad litem and the attorney for the minor children
were reasonable. In light of the length and complexity
of the trial, the protracted and adversarial nature of the
proceedings on the whole, and the testimony of Broder
and Needle as to the work performed, we are not per-
suaded that the court abused its discretion in its
findings.
                           VI
  The plaintiff last claims that the court erred in its
orders regarding his 529 college savings plan accounts.
We disagree.
   The following additional facts are relevant to this
claim. The court ordered that the minor children’s 529
accounts15 shall continue to be maintained for the bene-
fit of the minor children and that the defendant shall
be the custodian of those accounts.
   The plaintiff argues that the court’s orders regarding
the 529 accounts violated General Statutes § 46b-56c
(f) because the amount in the 529 accounts far exceeds
tuition at the University of Connecticut for both chil-
dren.16 He argues that the court improperly disguised
the assignment of his property (the 529 accounts) as
an educational order. He further argues that the court,
in fashioning this order, failed to take into account the
first factor of § 46b-56c (c),17 the parents’ income.
   Although 529 accounts pertain to education
expenses; see 26 U.S.C. § 529; the court’s orders regard-
ing the plaintiff’s 529 accounts were not educational
support orders pursuant to § 46b-56c. Section 46b-56c
(a) defines the ‘‘educational support order’’ to be ‘‘an
order entered by a court requiring a parent to provide
support for a child or children to attend for up to a
total of four full academic years an institution of higher
education or a private occupational school for the pur-
pose of attaining a bachelor’s or other undergraduate
degree, or other appropriate vocational instruction
. . . .’’ The court’s orders with respect to the 529
accounts did not require the plaintiff to provide support
in the future for the children to attend college. Rather,
the court ordered that the plaintiff continue to maintain
the accounts, which he had previously established and
in which he had elected to place more than $280,000.
The court further ordered that the defendant, to whom
the court had granted sole custody of the minor chil-
dren, be the custodian of the 529 accounts. The court
ordered, pursuant to § 46b-56c, that the defendant, not
the plaintiff, ‘‘be responsible for the educational
expenses of the minor children . . . .’’ The accounts,
per the court’s order and 26 U.S.C. § 52918 were for the
benefit of the minor children. The court’s order simply
changed the person who was the custodian of the
accounts, which were previously existing property,
from the plaintiff to the defendant.
  The 529 accounts were marital property pursuant to
General Statutes § 46b-81, under the broad definition
given to that term by our legislature.19 ‘‘Rather than
narrow the plain meaning of the term property from its
ordinarily comprehensive scope, in enacting § 46b-81,
the legislature acted to expand the range of resources
subject to the trial court’s power of division, and did
not intend that property should be given a narrow con-
struction. . . . [O]ur broad definition of property was
not entirely without limitation, and . . . property
under § 46b-81 includes only interests that are presently
existing, as opposed to mere expectancies.’’ (Citations
omitted; internal quotation marks omitted.) Lopiano v.
Lopiano, 247 Conn. 356, 364–66, 752 A.2d 1000 (1998).
The accounts were existing property, though payments
were contemplated to be made from the accounts in
the future.
   The court did not err in its distribution of the 529
accounts. It is afforded broad discretion in its award
of property. See, e.g., id., 374–75 (trial court afforded
broad discretion when distributing marital property as
long as it takes into account statutory factors in § 46b-
81). ‘‘Generally, we will not overturn a trial court’s divi-
sion of marital property unless it misapplies, overlooks,
or gives a wrong or improper effect to any test or consid-
eration which it was [its] duty to regard. . . . We must,
however, consider, the paramount purpose of a prop-
erty division pursuant to a dissolution proceeding
[which] is to unscramble existing marital property in
order to give each spouse his or her equitable share
at the time of dissolution.’’ (Citation omitted; internal
quotation marks omitted.) Greco v. Greco, 275 Conn.
348, 355, 880 A.2d 872 (2005).
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The defendant argues that this issue is moot because the decision has
been available to the public since the issuance of the initial decision in
January, 2012. ‘‘Mootness implicates [the] court’s subject matter jurisdiction
and is thus a threshold matter for us to resolve. . . . It is a well-settled
general rule that the existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province of appellate courts
to decide moot questions, disconnected from the granting of actual relief
or from the determination of which no practical relief can follow. . . . An
actual controversy must exist not only at the time the appeal is taken, but also
throughout the pendency of the appeal. . . . When, during the pendency of
an appeal, events have occurred that preclude an appellate court from
granting any practical relief through its disposition of the merits, a case has
become moot. . . . Because mootness implicates subject matter jurisdic-
tion, it presents a question of law over which our review is plenary.’’ (Internal
quotation marks omitted.) Wells Fargo Bank, NA v. Cornelius, 131 Conn.
App. 216, 219–20, 26 A.3d 700, cert. denied, 302 Conn. 946, 30 A.3d 1 (2011).
On the record before us, it has not been shown that absolutely no practical
relief can be granted.
   2
     The court, Calmar, J., did not directly and expressly deny the motion
to seal, but did issue the decision without having ordered it to be sealed.
   3
     General Statutes § 46b-1 (1) includes dissolution of marriage within the
ambit of family relations matters.
   4
     General Statutes § 46b-11 provides: ‘‘Any case which is a family relations
matter may be heard in chambers or, if a jury case, in a courtroom from
which the public and press have been excluded, if the judge hearing the
case determines that the welfare of any children involved or the nature of
the case so requires. The records and other papers in any family relations
matter may be ordered by the court to be kept confidential and not to be
open to inspection except upon order of the court or judge thereof for
cause shown.’’
   5
     During some of the plaintiff’s direct examination, the arrest was referred
to as a February, 2010 ‘‘incident.’’ Later in direct examination, the plaintiff
used the word ‘‘arrest.’’
   6
     The arrest occurred on February 8, 2010.
   7
     The plaintiff’s claim involves a question of law, over which our review
is plenary. See Rhode v. Milla, 287 Conn. 731, 737, 949 A.2d 1227 (2008)
(whether invocation of fifth amendment privilege constitutes admissible
evidence is question of law over which our review is plenary).
   8
     There are statutory exceptions to this rule that are not implicated in this
case. See, e.g., General Statutes § 46b-138a; General Statutes § 52-146k (f).
   9
     For example, Frazer testified that the plaintiff had reported to him that
he refused to take a hair follicle test because ‘‘it would compromise his
criminal case. So, my interpretation of that is that it would only compromise
his criminal case if the test result would have been positive. . . . So, that
would have been relevant to form my opinion about the presence or absence
of substance abusing behavior.’’
   10
      General Statutes § 46b-82 (a) provides in relevant part: ‘‘In determining
whether alimony shall be awarded, and the duration and amount of the
award, the court . . . shall consider the length of the marriage, the causes
for the annulment, dissolution of the marriage or legal separation, the age,
health, station, occupation, amount and sources of income, vocational skills,
education, employability [and the] estate and needs of each of the parties
. . . .’’
   11
      See, e.g., Gong v. Huang, 129 Conn. App. 141, 151 n.16, 21 A.3d 474,
cert. denied, 302 Conn. 907, 23 A.3d 1247 (2011).
   12
      The appointment of a guardian ad litem, specifically authorized by Gen-
eral Statutes § 45a-132 (a), is governed by the same standards as those
pertaining to an attorney for minor children, and the standards regarding
payment of fees are the same for both categories. Lamacchia v. Chilinsky,
supra, 79 Conn. App. 373 n.1, 374–76.
   13
      The plaintiff was afforded such opportunities. His argument to the effect
that a separate and distinct hearing was necessary has no merit.
   14
      The plaintiff argues that the court improperly approved of the reason-
ableness of the fees of the attorney for the minor children given her ‘‘behavior
in this case . . . .’’ He argues that the attorney for the minor children
had solicited a bribe from him in exchange for the guardian ad litem’s
recommendation of joint custody. The court declined to grant the plaintiff’s
motion to remove the counsel for the minor children on the basis of this
testimony, reasoning, in part, that the plaintiff did not have standing to
make claims against the attorney for the minor children. His argument
before us regarding inappropriate behavior does not pertain directly to
the reasonableness of the fees, but rather is an attack on the continued
appointment of the guardian ad litem. See, e.g., Carrubba v. Moskowitz, 81
Conn. App. 382, 405–406, 840 A.2d 557 (2004) (parent lacks standing to make
claims against court-appointed attorney who represented interests of minor
children during divorce proceedings), aff’d, 274 Conn. 533, 877 A.2d 773
(2005). Although a parent may lack standing to assert rights regarding compe-
tent representation, because the parent is not the client and the attorney
has duties both to the court and to the child, the parent of course may point
to ineffectiveness or other shortcomings in arguing over fees. In this case,
the court clearly found the plaintiff’s position unpersuasive, and we do not
find the court’s findings to have been clearly erroneous.
   15
      Funds in a 529 account receive favorable tax treatment and are available
for qualified education expenses only. See 26 U.S.C. § 529. The plaintiff’s
February 16, 2011 financial affidavit indicates that the total amount in the
529 account exceeded $280,000.
   16
      General Statutes § 46b-56c (f) provides: ‘‘The educational support order
may include support for any necessary educational expense, including room,
board, dues, tuition, fees, registration and application costs, but such
expenses shall not be more than the amount charged by The University of
Connecticut for a full-time in-state student at the time the child for whom
educational support is being ordered matriculates, except this limit may be
exceeded by agreement of the parents. An educational support order may
also include the cost of books and medical insurance for such child.’’
   17
      General Statutes § 46b-56c (c) provides: ‘‘The court may not enter an
educational support order pursuant to this section unless the court finds
as a matter of fact that it is more likely than not that the parents would
have provided support to the child for higher education or private occupa-
tional school if the family were intact. After making such finding, the court,
in determining whether to enter an educational support order, shall consider
all relevant circumstances, including: (1) The parents’ income, assets and
other obligations, including obligations to other dependents; (2) the child’s
need for support to attend an institution of higher education or private
occupational school considering the child’s assets and the child’s ability to
earn income; (3) the availability of financial aid from other sources, including
grants and loans; (4) the reasonableness of the higher education to be
funded considering the child’s academic record and the financial resources
available; (5) the child’s preparation for, aptitude for and commitment to
higher education; and (6) evidence, if any, of the institution of higher educa-
tion or private occupational school the child would attend.’’
   18
      See footnote 15.
   19
      ‘‘There are three stages of analysis regarding the equitable distribution
of each resource: first, whether the resource is property within § 46b-81 to
be equitably distributed (classification); second, what is the appropriate
method for determining the value of the property (valuation); and third,
what is the most equitable distribution of the property between the parties
(distribution).’’ (Internal quotation marks omitted.) Lopiano v. Lopiano, 247
Conn. 356, 364–66, 752 A.2d 1000 (1998).